Exhibit 10.1

 

UNWIRED PLANET, INC.

SECOND AMENDED AND RESTATED

2006 STOCK INCENTIVE PLAN

 

A. Adopted by the Board on November 29, 2006 and originally approved by the
shareholders of the Company on January 17, 2007.

 

B. Amended by the Committee on October 20, 2008, inter alia, to increase the
Share Reserve to seventeen million (17,000,000), and subsequently approved by
shareholders of the Company on December 4, 2008.

 

C. Amended by the Committee on November 11, 2011, to eliminate the minimum
vesting period for Restricted Stock Bonuses, Restricted Stock Purchase Rights
and Restricted Stock Units. Shareholder approval was not required.

 

D. Amended and restated by the Committee on September 13, 2013 to increase the
Share Reserve and to make certain other changes, and subsequently approved by
shareholders of the Company on November 12, 2013.

 

I. PURPOSES

 

1.1 Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards are the Employees and Consultants of the Company and its Affiliates.

 

1.2 Available Stock Awards. The types of stock awards that may be granted under
this Plan shall be: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) Restricted Stock Bonuses, (iv) Restricted Stock Purchase Rights,
(v) Stock Appreciation Rights, (vi) Phantom Stock Units, (vii) Restricted Stock
Units, (viii) Performance Share Bonuses and (ix) Performance Share Units.

 

1.3 General Purpose. The Company, by means of this Plan, seeks to create
incentives for eligible Employees (including officers) and Consultants of the
Company and to maximize the long term value of the Company by granting awards to
acquire the Common Stock of the Company (or awards, the value of which is
measured with reference to the Common Stock of the Company).

 

II. DEFINITIONS

 

2.1 “Affiliate” means a parent or subsidiary of the Company, with “parent”
meaning an entity that controls the Company directly or indirectly, through one
or more intermediaries, and “subsidiary” meaning an entity that is controlled by
the Company directly or indirectly, through one or more intermediaries. Solely
with respect to the granting of any Incentive Stock Options, Affiliate means any
parent corporation or subsidiary corporation of the Company, whether now or
hereafter existing, as those terms are defined in Sections 424(e) and (f),
respectively, of the Code.

 

2.2 “Beneficial Owner” means the definition given in Rule 13d-3 promulgated
under the Exchange Act.

 

2.3 “Board” means the Board of Directors of the Company.

 

2.4 “Change in Control” means the occurrence of any of the following events:

 

(i) Any person or group is or becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the total voting power of the voting stock of
the Company, including by way of merger, consolidation or otherwise;

 

C-1



--------------------------------------------------------------------------------

(ii) The sale, exchange, lease or other disposition of all or substantially all
of the assets of the Company to a person or group of related persons, as such
terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the Exchange
Act;

 

(iii) A merger or consolidation or similar transaction involving the Company;

 

(iv) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the Directors are
Incumbent Directors; or

 

(v) A dissolution or liquidation of the Company.

 

2.5 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.6 “Committee” means the committee appointed by the Board in accordance with
Section 3.3 of the Plan.

 

2.7 “Common Stock” means the common stock of the Company.

 

2.8 “Company” means Unwired Planet, Inc., a Delaware corporation.

 

2.9 “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the board of directors
of an Affiliate. However, the term “Consultant” shall not include either
Directors who are not compensated by the Company for their services as a
Director or Directors who are compensated by the Company solely for their
services as a Director.

 

2.10 “Continuous Service” means the absence of any interruption or termination
of service as an Employee or Consultant. Continuous Service shall not be
considered interrupted in the case of (i) sick leave; (ii) military leave;
(iii) any other leave of absence as approved by the Board or the chief executive
officer of the Company provided that such leave is for a period of not more than
ninety (90) days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute, or unless provided otherwise pursuant to
Company policy adopted from time to time; or (iv) in the case of transfers
between locations of the Company or between the Company, its Affiliates or its
successor.

 

2.11 “Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.

 

2.12 “Director” means a member of the Board of Directors of the Company.

 

2.13 “Disability” means the inability of an individual, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
that individual’s position with the company or an Affiliate of the Company
because of the sickness or injury of the individual, or as may be otherwise
defined under applicable local laws.

 

2.14 “Employee” means any person employed by the Company or an Affiliate.
Service as a Director or compensation by the Company or an Affiliate solely for
services as a Director shall not be sufficient to constitute “employment” by the
Company or an Affiliate.

 

2.15 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.16 “Fair Market Value” means, as of any date, the value of the Common Stock as
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the National Market System
of the National Association of Securities Dealers, Inc.

 

C-2



--------------------------------------------------------------------------------

Automated Quotation (“Nasdaq”) System, its Fair Market Value shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported), as quoted on such exchange or system on the day of determination or,
if the stock exchange or national market system on which the Common Stock trades
is not open on the day of determination, the last business day prior to the day
of determination;

 

(ii) If the Common Stock is quoted on the Nasdaq System (but not on the National
Market System thereof) or regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean between
the high bid and the low asked prices for the Common Stock on the day of
determination or, if the stock exchange or national market system on which the
Common Stock trades is not open on the day of determination, the last business
day prior to the day of determination; or

 

(iii) In the absence of any established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

 

2.17 “Full-Value Stock Award” shall mean any of a Restricted Stock Bonus,
Restricted Stock Units, Phantom Stock Units, Performance Share Bonus, or
Performance Share Units.

 

2.18 “Incentive Stock Option” means an Option intended to qualify and qualified
as an incentive stock option within the meaning of Section 422 of the Code and
the regulations promulgated thereunder.

 

2.19 “Incumbent Directors” shall mean Directors who either (i) are Directors of
the Company as of the date the Plan first becomes effective pursuant to Article
XV hereof or (ii) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those Directors whose election or
nomination was not in connection with any transaction described in subsections
(i), (ii), or (iii) of Section 2.4, or in connection with an actual or
threatened proxy contest relating to the election of Directors to the Company.

 

2.20 “Non-Employee Director” means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or a subsidiary, does not
receive compensation (directly or indirectly) from the Company or its parent or
a subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

2.21 “Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.

 

2.22 “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

2.23 “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.

 

2.24 “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

 

2.25 “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

 

C-3



--------------------------------------------------------------------------------

2.26 “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director; or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.

 

2.27 “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

 

2.28 “Performance-Based Award” means any award of a Performance Share Bonus,
Performance Share Units, a Phantom Stock Unit, a Restricted Stock Bonus, a
Restricted Stock Purchase Right or Restricted Stock Units granted to a Covered
Employee that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code and the regulations promulgated thereunder.

 

2.29 “Performance Criteria” means the criteria that the Board or the Committee
selects for purposes of establishing the Performance Goal or Performance Goals
for an individual for a Performance Cycle. The Performance Criteria (which shall
be applicable to the organizational level specified by the Board or the
Committee, including, but not limited to, the Company or a unit, division,
group, or subsidiary of the Company) that will be used to establish Performance
Goals are limited to the following: earnings before interest, taxes,
depreciation and amortization, net income (loss) (either before or after
interest, taxes, depreciation and/or amortization), changes in the market price
of the Common Stock, economic value-added, funds from operations or similar
measure, sales or revenue, acquisitions or strategic transactions, operating
income (loss), cash flow (including, but not limited to, operating cash flow and
free cash flow), return on capital, assets, equity, or investment, return on
sales, stockholder returns, gross or net profit levels, productivity, expense,
margins, operating efficiency, customer satisfaction, working capital, earnings
(loss) per share of Stock, sales or market shares and number of customers, any
of which may be measured either in absolute terms or as compared to any
incremental increase or as compared to results of a peer group.

 

2.30 “Performance Cycle” means one or more periods of time, which may be of
varying and overlapping durations, as the Board or the Committee may select,
over which the attainment of one or more Performance Criteria will be measured
for the purpose of determining a grantee’s right to and the payment of a
Performance-Based Award, the vesting and/or payment of which is subject to the
attainment of one or more Performance Goals. Each such period shall not be less
than 12 months.

 

2.31 “Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Board or the Committee for a Performance Cycle
based upon the Performance Criteria.

 

2.32 “Performance Share Bonus” means a grant of shares of the Company’s Common
Stock not requiring a Participant to pay any amount of monetary consideration,
and which grant is subject to the provisions of Section 7.6 of the Plan.

 

2.33 “Performance Share Unit” means the right to receive the value of one
(1) share of the Company’s Common Stock at the time the Performance Share Unit
vests, with the further right to elect to defer receipt of that value otherwise
deliverable upon the vesting of an award of Performance Share Units to the
extent permitted in the Participant’s Stock Award Agreement. Performance Share
Units are subject to the provisions of Section 7.7 of the Plan.

 

C-4



--------------------------------------------------------------------------------

2.34 “Phantom Stock Unit” means the right to receive the value of one (1) share
of the Company’s Common Stock, subject to the provisions of Section 7.4 of the
Plan.

 

2.35 “Plan” means this Unwired Planet Inc. Second Amended and Restated 2006
Stock Incentive Plan.

 

2.36 “Restricted Stock Bonus” means a grant of shares of the Company’s Common
Stock not requiring a Participant to pay any amount of monetary consideration,
and which grant is subject to the provisions of Section 7.1 of the Plan.

 

2.37 “Restricted Stock Purchase Right” means the right to acquire shares of the
Company’s Common Stock upon the payment of the agreed-upon monetary
consideration, subject to the provisions of Section 7.2 of the Plan.

 

2.38 “Restricted Stock Unit” means the right to receive the value of one
(1) share of the Company’s Common Stock at the time the Restricted Stock Unit
vests, with the further right to elect to defer receipt of that value otherwise
deliverable upon the vesting of an award of restricted stock to the extent
permitted in the Participant’s agreement. These Restricted Stock Units are
subject to the provisions of Section 7.5 of the Plan.

 

2.39 “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

2.40 “Securities Act” means the Securities Act of 1933, as amended.

 

2.41 “Stock Appreciation Right” means the right to receive an amount equal to
the Fair Market Value of one (1) share of the Company’s Common Stock on the day
the Stock Appreciation Right is redeemed, reduced by the deemed exercise price
or base price of such right, subject to the provisions of Section 7.3 of the
Plan.

 

2.42 “Stock Award” means any Option award, Restricted Stock Bonus award,
Restricted Stock Purchase Right award, Stock Appreciation Right award, Phantom
Stock Unit award, Restricted Stock Unit award, Performance Share Bonus award,
Performance Share Unit award, or other stock-based award. These Awards may
include, but are not limited to those listed in Section 1.2.

 

2.43 “Stock Award Agreement” means a written agreement, including an Option
Agreement, between the Company and a holder of a Stock Award setting forth the
terms and conditions of an individual Stock Award grant. Each Stock Award
Agreement shall be subject to the terms and conditions of the Plan.

 

2.44 “Ten Percent Shareholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.

 

III. ADMINISTRATION

 

3.1 Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
Section 3.3.

 

3.2 Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

 

(i) To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
what type or combination of types of Stock Award shall be

 

C-5



--------------------------------------------------------------------------------

granted; the provisions of each Stock Award granted (which need not be
identical), including the time or times when a person shall be permitted to
receive Common Stock pursuant to a Stock Award; and the number of shares of
Common Stock with respect to which a Stock Award shall be granted to each such
person.

 

(ii) To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.

 

(iii) To amend the Plan or a Stock Award as provided in Section 14 of the Plan.

 

(iv) Generally, to exercise such powers and to perform such acts as the Board
deems necessary, desirable, convenient or expedient to promote the best
interests of the Company that are not in conflict with the provisions of the
Plan.

 

(v) To authorize any person to execute on behalf of the Company any instrument
required to effect the grant of a Stock Award previously granted by the Board.

 

(vi) To determine whether Stock Awards will be settled in shares of Common
Stock, cash or in any combination thereof.

 

(vii) To establish a program whereby Participants designated by the Board can
reduce compensation otherwise payable in cash in exchange for Stock Awards under
the Plan.

 

(viii) To impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any shares of Common Stock issued as
a result of or under a Stock Award, including, without limitation,
(A) restrictions under an insider trading policy and (B) restrictions as to the
use of a specified brokerage firm for such resales or other transfers.

 

(ix) To provide, either at the time a Stock Award is granted or by subsequent
action, that a Stock Award shall contain as a term thereof, a right, either in
tandem with the other rights under the Stock Award or as an alternative thereto,
of the Participant to receive, without payment to the Company, a number of
shares of Common Stock, cash or a combination thereof, the amount of which is
determined by reference to the value of the Stock Award.

 

(x) To adopt sub-plans and/or special provisions applicable to Stock Awards
regulated by the laws of a jurisdiction other than and outside of the United
States. Such sub-plans and/or special provisions may take precedence over other
provisions of the Plan, with the exception of Article IV of the Plan, but unless
otherwise superseded by the terms of such sub-plans and/or special provisions,
the provisions of the Plan shall govern.

 

3.3 Delegation to Committee.

 

The Board may delegate administration of the Plan to a committee (the
“Committee”) consisting solely of two or more Outside Directors, in accordance
with Section 162(m) of the Code, and/or solely of two or more Non-Employee
Directors, in accordance with Rule 16b-3. The Committee may exercise, in
connection with the administration of the Plan, any of the powers and authority
granted to the Board under the Plan, and the Committee may delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or the subcommittee, as applicable), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by

 

C-6



--------------------------------------------------------------------------------

the Board. Within the scope of such authority, the Board or the Committee may
(1) delegate to a committee of one or more Directors who are not Outside
Directors the authority to grant Stock Awards to eligible persons who are either
(a) not then Covered Employees and are not expected to be Covered Employees at
the time of recognition of income resulting from such Stock Award or (b) not
persons with respect to whom the Company wishes to comply with Section 162(m) of
the Code and/or (2) delegate to a committee of one or more Directors who are not
Non-Employee Directors the authority to grant Stock Awards to eligible persons
who are either (a) not then subject to Section 16 of the Exchange Act or
(b) receiving a Stock Award as to which the Board or Committee elects not to
comply with Rule 16b-3 by having two or more Non-Employee Directors grant such
Stock Award. Furthermore, within the scope of such authority, the Board may
delegate to a committee of one or more officers of the Company to designate
employees to receive options and other rights to acquire shares of Common Stock
and the number of such options or other rights in accordance with the
requirements of Section 157(c) of the Delaware General Corporation Law.

 

This Section 3.3 of the Plan, is subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may abolish the Committee at any time and revest in
the Board the administration of the Plan.

 

3.4 Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

3.5 Compliance with Section 16 of Exchange Act. With respect to persons subject
to Section 16 of the Exchange Act, transactions under this Plan are intended to
comply with the applicable conditions of Rule 16b-3, or any successor rule
thereto. To the extent any provision of this Plan or action by the Board fails
to so comply, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Board. Notwithstanding the above, it shall be the
responsibility of such persons, not of the Company or the Board, to comply with
the requirements of Section 16 of the Exchange Act; and neither the Company nor
the Board shall be liable if this Plan or any transaction under this Plan fails
to comply with the applicable conditions of Rule 16b-3 or any successor rule
thereto, or if any person incurs any liability under Section 16 of the Exchange
Act.

 

IV. SHARES SUBJECT TO THE PLAN

 

4.1 Share Reserve. Subject to the provisions of Section 12 of the Plan relating
to adjustments upon changes in Common Stock, the maximum aggregate number of
shares of Common Stock that may be issued pursuant to Stock Awards shall not
exceed nineteen million (19,000,000) shares of Common Stock (“Share Reserve”).
Each share of Common Stock issued pursuant to a Stock Award issued under this
Plan shall reduce the Share Reserve by one (1) share; provided, however, that
for each Full-Value Stock Award, the Share Reserve shall be reduced by one and
one-half (1.5) shares. To the extent that a distribution pursuant to a Stock
Award is made in cash, the Share Reserve shall be reduced by the number of
shares of Common Stock subject to the redeemed or exercised portion of the Stock
Award. Notwithstanding any other provision of the Plan to the contrary, the
maximum aggregate number of shares of Common Stock that may be issued under the
Plan pursuant to Incentive Stock Options is 19,000,000 shares of Common Stock
(“ISO Limit”), subject to the adjustments provided for in Section 12 of the
Plan.

 

4.2 Reversion of Shares to the Share Reserve.

 

(i) If any Stock Award granted under this Plan shall for any reason (A) expire,
be cancelled or otherwise terminate, in whole or in part, without having been
exercised or redeemed in full, (B) be reacquired by the Company prior to
vesting, or (C) be repurchased at cost by the Company prior to vesting, the
shares of Common Stock not acquired by Participant under such Stock Award shall
revert or be added to the Share Reserve and become available for

 

C-7



--------------------------------------------------------------------------------

issuance under the Plan; provided, however, that shares of Common Stock shall
not revert or be added to the Share Reserve that are (a) tendered in payment of
an Option, (b) withheld by the Company to satisfy any tax withholding obligation
or (c) purchased by the Company with proceeds from the exercise of Options, and
provided, further, that shares of Common Stock covered by a Stock Appreciation
Right, to the extent that it is exercised and settled in shares of Common Stock,
and whether or not shares of Common Stock are actually issued to the Participant
upon exercise of the Stock Appreciation Right, shall be considered issued or
transferred pursuant to the Plan.

 

4.3 Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

 

V. ELIGIBILITY

 

5.1 Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to Employees. Stock Awards other than Incentive Stock Options may
be granted to Employees and Consultants.

 

5.2 Ten Percent Shareholders. A Ten Percent Shareholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of the Common Stock on the
date of grant and the Option is not exercisable after the expiration of five
(5) years from the date of grant.

 

5.3 Annual Section 162(m) Limitation. Subject to the provisions of Section 12 of
the Plan relating to adjustments upon changes in the shares of Common Stock, no
individual grantee shall be eligible to be granted Incentive Stock Options,
Nonstatutory Stock Options, or Stock Appreciation Rights covering more than one
and a half million (1,500,000) shares of Common Stock during any fiscal year.
The foregoing provision applies to both continuing and newly hired Employees.

 

5.4 Consultants.

 

(i) A Consultant shall not be eligible for the grant of a Stock Award if, at the
time of grant, a Form S-8 Registration Statement under the Securities Act (“Form
S-8”) is not available to register either the offer or the sale of the Company’s
securities to such Consultant because of the nature of the services that the
Consultant is providing to the Company, or because the Consultant is not a
natural person, or as otherwise provided by the rules governing the use of Form
S-8, unless the Company determines both (1) that such grant (A) shall be
registered in another manner under the Securities Act (e.g., on a Form S-3
Registration Statement) or (B) does not require registration under the
Securities Act in order to comply with the requirements of the Securities Act,
if applicable, and (2) that such grant complies with the securities laws of all
other relevant jurisdictions.

 

(ii) Form S-8 generally is available to consultants and advisors only if
(A) they are natural persons; (B) they provide bona fide services to the issuer,
its parents, or its majority owned subsidiaries; and (C) the services are not in
connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.

 

C-8



--------------------------------------------------------------------------------

VI. OPTION PROVISIONS

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased upon exercise of each type of
Option. The provisions of separate Options need not be identical, but each
Option shall include (through incorporation of provisions hereof by reference in
the Option or otherwise) the substance of each of the following provisions:

 

6.1 Term. Subject to the provisions of Section 5.2 of the Plan regarding grants
of Incentive Stock Options to Ten Percent Shareholders, no Option shall be
exercisable after the expiration of ten (10) years from the date it was granted.

 

6.2 Exercise Price of an Incentive Stock Option. Subject to the provisions of
Section 5.2 of the Plan regarding Ten Percent Shareholders, the exercise price
of each Incentive Stock Option shall be not less than one hundred percent
(100%) of the Fair Market Value of the Common Stock subject to the Option on the
date the Option is granted. Notwithstanding the foregoing, an Incentive Stock
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.

 

6.3 Exercise Price of a Nonstatutory Stock Option. The exercise price of each
Nonstatutory Stock Option shall be not less than one hundred percent (100%) of
the Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, a Nonstatutory Stock Option
may be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.

 

6.4 Consideration. The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash or by check at the time the Option is exercised
or (ii) at the discretion of the Board at the time of the grant of the Option
(or subsequently in the case of a Nonstatutory Stock Option): (1) by delivery to
the Company of other Common Stock, (2) pursuant to a “same day sale” program to
the extent permitted by law, (3) reduction of the Company’s liability to the
Optionholder, (4) by any other form of consideration permitted by law, but in no
event shall a promissory note or other form of deferred payment constitute a
permissible form of consideration for an Option granted under the Plan or (5) by
some combination of the foregoing. In the absence of a provision to the contrary
in the individual Optionholder’s Option Agreement, payment for Common Stock
pursuant to an Option may only be made in the form of cash, check, or pursuant
to a “same day sale” program.

 

Unless otherwise specifically provided in the Option, the purchase price of
Common Stock acquired pursuant to an Option that is paid by delivery to the
Company of other Common Stock acquired, directly or indirectly from the Company,
shall be paid only by shares of the Common Stock of the Company that have been
held for more than six (6) months (or such longer or shorter period of time
required to avoid a charge to earnings for financial accounting purposes).

 

6.5 Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution or qualified domestic relations order and shall be exercisable
during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the

 

C-9



--------------------------------------------------------------------------------

event of the death of the Optionholder, shall thereafter be entitled to exercise
the Option. Notwithstanding anything herein or in any Option Agreement to the
contrary, transfers of Options for consideration are not permitted.

 

6.6 Transferability of a Nonstatutory Stock Option. A Nonstatutory Stock Option
shall be transferable to family members to the extent provided in the Option
Agreement. If the Nonstatutory Stock Option does not provide for transferability
to family members, then the Nonstatutory Stock Option shall not be transferable
except by will or by the laws of descent and distribution or qualified domestic
relations order and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.
Notwithstanding anything herein or in any Option Agreement to the contrary,
transfers of Options for consideration are not permitted.

 

6.7 Vesting Generally. Options granted under the Plan shall be exercisable at
such time and upon such terms and conditions as may be determined by the Board.
The vesting provisions of individual Options may vary. If vesting is based on
the Participant’s Continuous Service, such Options generally will vest in equal
monthly installments over a three (3) year period; provided, however, that
vesting for new hires will occur as to one-third (1/3rd) of the Options after
one (1) year from the grant date and as to the remaining two-thirds (2/3rds) of
the Options in equal monthly installments over the subsequent two (2) years.
Notwithstanding the foregoing, the vesting of Options may be conditioned or
accelerated upon achievement of performance criteria as determined by the Board
or its delegatee. The provisions of this Section 6.7 are subject to any Option
provisions governing the minimum number of shares of Common Stock as to which an
Option may be exercised.

 

6.8 Termination of Continuous Service. In the event an Optionholder’s Continuous
Service terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination) but only
within such period of time as is specified in the Option Agreement (and in no
event later than the expiration of the term of such Option as set forth in the
Option Agreement). If, after termination, the Optionholder does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate. In the absence of a provision to the contrary in the individual
Optionholder’s Option Agreement, the Option shall remain exercisable for three
(3) months following the termination of the Optionholder’s Continuous Service;
provided, however, that if the Optionholder’s Continuous Service is terminated
for Cause (as defined in the Option Agreement), the Option immediately shall
terminate.

 

6.9 Extension of Termination Date. An Optionholder’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act or other applicable securities law, then the Option shall
terminate on the earlier of (i) the expiration of the term of the Option set
forth in the Option Agreement or (ii) the expiration of a period of three
(3) months after the termination of the Optionholder’s Continuous Service during
which the exercise of the Option would not be in violation of such registration
requirements or other applicable securities law. The provisions of this
Section 6.9 notwithstanding, in the event that a sale of the shares of Common
Stock received upon exercise of his or her Option would subject the Optionholder
to liability under Section 16(b) of the Exchange Act, then the Option will
terminate on the earlier of (1) the fifteenth (15th) day after the last date
upon which such sale would result in liability, or (2) two hundred ten
(210) days following the date of termination of the Optionholder’s employment or
other service to the Company (and in no event later than the expiration of the
term of the Option).

 

C-10



--------------------------------------------------------------------------------

6.10 Disability of Optionholder. In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination, but only
within such period of time as is specified in the Option Agreement (and in no
event later than the expiration of the term of such Option as set forth in the
Option Agreement). If, after termination, the Optionholder does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate. In the absence of a provision to the contrary in the individual
Optionholder’s Option Agreement, the Option shall remain exercisable for twelve
(12) months following such termination.

 

6.11 Death of Optionholder. In the event (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death or (ii) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder’s Continuous Service for a reason
other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death pursuant to Section 6.5 or 6.6 of the Plan,
but only within such period of time as is specified in the Option Agreement (and
in no event later than the expiration of the term of such Option as set forth in
the Option Agreement). If, after death, the Option is not exercised within the
time specified in the Option Agreement, the Option shall terminate. In the
absence of a provision to the contrary in the individual Optionholder’s Option
Agreement, the Option shall remain exercisable for eighteen (18) months
following the Optionholder’s death.

 

6.12 Early Exercise Generally Not Permitted. The Company’s general policy is not
to allow the Optionholder to exercise the Option as to any part or all of the
shares of Common Stock subject to the Option prior to the vesting of the Option.
If, however, an Option Agreement does permit such early exercise, any unvested
shares of Common Stock so purchased may be subject to a repurchase option in
favor of the Company or to any other restriction the Board determines to be
appropriate.

 

VII. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS

 

7.1 Restricted Stock Bonuses. Each Restricted Stock Bonus agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. Restricted Stock Bonuses shall be paid by the Company in shares of
the Common Stock of the Company. The terms and conditions of Restricted Stock
Bonus agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Bonus agreements need not be identical, but each
Restricted Stock Bonus agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

 

(i) Consideration. A Restricted Stock Bonus may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit;
provided, however, that in the case of a Restricted Stock Bonus to be made to a
new Employee or Consultant who has not performed prior services for the Company,
the Company shall require such consideration to be paid as will ensure
compliance with the General Corporation Law of the State of Delaware.

 

(ii) Vesting. Shares of Common Stock awarded under the Restricted Stock Bonus
agreement shall be subject to a share reacquisition right in favor of the
Company in accordance with a vesting schedule to be determined by the Board or
its delegatee and set forth in the Participant’s Restricted Stock Bonus
agreement.

 

(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company shall automatically
reacquire without cost any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of termination under the terms
of the Restricted Stock Bonus agreement.

 

C-11



--------------------------------------------------------------------------------

(iv) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Bonus agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Bonus
agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded under the Restricted Stock Bonus agreement remains subject to the
terms of the Restricted Stock Bonus agreement. Notwithstanding anything herein
or in any Restricted Stock Bonus agreement to the contrary, transfers of rights
to acquire shares of Common Stock pursuant to Restricted Stock Bonuses for
consideration are not permitted.

 

7.2 Restricted Stock Purchase Rights. Each Restricted Stock Purchase Right
agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The terms and conditions of the Restricted
Stock Purchase Right agreements may change from time to time, and the terms and
conditions of separate Restricted Stock Purchase Right agreements need not be
identical, but each Restricted Stock Purchase Right agreement shall include
(through incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

(i) Purchase Price. The purchase price under each Restricted Stock Purchase
Right agreement shall be such amount as the Board shall determine and designate
in such Restricted Stock Purchase Right agreement. The purchase price shall not
be less than one hundred percent (100%) of the Common Stock’s Fair Market Value
on the date such award is made or at the time the purchase is consummated.

 

(ii) Consideration. The purchase price of Common Stock acquired pursuant to the
Restricted Stock Purchase Right agreement shall be paid either: (A) in cash or
by check at the time of purchase; or (B) at the discretion of the Board,
according to a deferred payment or other similar arrangement with the
Participant to the extent permitted by law.

 

(iii) Vesting. Absent a provision to the contrary in the Participant’s
Restricted Stock Purchase Right agreement, so long as the Participant remains in
Continuous Service with the Company, a Restricted Stock Purchase Right granted
to the Participant shall vest as to a schedule to be determined by the Board in
its discretion. Shares of Common Stock acquired under the Restricted Stock
Purchase Right agreement may, but need not, be subject to a share repurchase
option in favor of the Company in accordance with a vesting schedule to be
determined by the Board.

 

(iv) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may repurchase any or
all of the shares of Common Stock held by the Participant that have not vested
as of the date of termination under the terms of the Restricted Stock Purchase
Right agreement.

 

(v) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Purchase Right agreement shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
Restricted Stock Purchase Right agreement, as the Board shall determine in its
discretion, so long as Common Stock awarded under the Restricted Stock Purchase
Right agreement remains subject to the terms of the Restricted Stock Purchase
Right agreement. Notwithstanding anything herein or in any Restricted Stock
Purchase Right agreement to the contrary, transfers of rights to acquire shares
of Common Stock pursuant to Restricted Stock Purchase Rights for consideration
are not permitted.

 

7.3 Stock Appreciation Rights. Two types of Stock Appreciation Rights (“SARs”)
shall be authorized for issuance under the Plan: (1) stand-alone SARs and
(2) stapled SARs. No SAR shall be exercisable after the expiration of ten
(10) years from the date it was granted

 

C-12



--------------------------------------------------------------------------------

(i) Stand-Alone SARs. The following terms and conditions shall govern the grant
and redeemability of stand-alone SARs:

 

(A) The stand-alone SAR shall cover a specified number of underlying shares of
Common Stock and shall be redeemable upon such terms and conditions as the Board
may establish. Upon redemption of the stand-alone SAR, the holder shall be
entitled to receive a distribution from the Company in an amount equal to the
excess of (i) the aggregate Fair Market Value (on the redemption date) of the
shares of Common Stock underlying the redeemed right over (ii) the aggregate
base price in effect for those shares.

 

(B) The number of shares of Common Stock underlying each stand-alone SAR and the
base price in effect for those shares shall be determined by the Board in its
sole discretion at the time the stand-alone SAR is granted. In no event,
however, may the base price per share be less than one hundred percent (100%) of
the Fair Market Value per underlying share of Common Stock on the grant date.

 

(C) The distribution with respect to any redeemed stand-alone SAR may be made in
shares of Common Stock valued at Fair Market Value on the redemption date, in
cash, or partly in shares and partly in cash, as the Board shall in its sole
discretion deem appropriate; provided, however, that the total number of shares
subject to the SAR shall be counted in reducing the Share Reserve to the extent
the SAR is exercised.

 

(ii) Stapled SARs. The following terms and conditions shall govern the grant and
redemption of stapled SARs:

 

(A) Stapled SARs may only be granted concurrently with an Option to acquire the
same number of shares of Common Stock as the number of such shares underlying
the stapled SARs.

 

(B) Stapled SARs shall be redeemable upon such terms and conditions as the Board
may establish and shall grant a holder the right to elect among (i) the exercise
of the concurrently granted Option for shares of Common Stock, whereupon the
number of shares of Common Stock subject to the stapled SARs shall be reduced by
an equivalent number, (ii) the redemption of such stapled SARs in exchange for a
distribution from the Company in an amount equal to the excess of the Fair
Market Value (on the redemption date) of the number of vested shares which the
holder redeems over the aggregate base price for such vested shares, whereupon
the number of shares of Common Stock subject to the concurrently granted Option
shall be reduced by any equivalent number, or (iii) a combination of (i) and
(ii).

 

(C) The distribution to which the holder of stapled SARs shall become entitled
under this Section 7 upon the redemption of stapled SARs as described in
Section 7.3(ii)(B) above may be made in shares of Common Stock valued at Fair
Market Value on the redemption date, in cash, or partly in shares and partly in
cash, as the Board shall in its sole discretion deem appropriate; provided,
however, that the total number of shares subject to the stapled SAR shall be
counted in reducing the Share Reserve to the extent the stapled SAR is
exercised.

 

7.4 Phantom Stock Units. The following terms and conditions shall govern the
grant and redeemability of Phantom Stock Units:

 

(i) Phantom Stock Unit awards shall be redeemable by the Participant upon such
terms and conditions as the Board may establish; provided, however, that if
vesting is based on Continuous Service, the length of service required shall be
no less than three (3) years. Notwithstanding the foregoing, the vesting of a
Phantom Stock Unit award may be conditioned or accelerated upon the achievement
of performance criteria as determined by the Board or its delegatee. The value
of a single Phantom Stock Unit shall be equal to the Fair Market Value of a
share of Common Stock, unless the Board otherwise provides in the terms of the
Stock Award Agreement. The holder of a Phantom Stock Unit shall not have a right
to dividend equivalents.

 

C-13



--------------------------------------------------------------------------------

(ii) The distribution with respect to any exercised Phantom Stock Unit award may
be made in shares of Common Stock valued at Fair Market Value on the redemption
date, in cash, or partly in shares and partly in cash, as the Board shall in its
sole discretion deem appropriate.

 

7.5 Restricted Stock Units. The following terms and conditions shall govern the
grant and redeemability of Restricted Stock Units:

 

A Restricted Stock Unit is the right to receive the value of one (1) share of
the Company’s Common Stock at the time the Restricted Stock Unit vests. The
holder of a Restricted Stock Unit shall not have the right to dividend
equivalents. To the extent permitted by the Board in the terms of his or her
Restricted Stock Unit agreement, a Participant may elect to defer receipt of the
value of the shares of Common Stock otherwise deliverable upon the vesting of an
award of Restricted Stock Units, so long as such deferral election complies with
applicable law, including to the extent applicable, the Employment Retirement
Income Security Act of 1974, as amended. An election to defer such delivery
shall be irrevocable and shall be made in writing on a form acceptable to the
Company. The election form shall be filed prior to the vesting date of such
Restricted Stock Units in a manner determined by the Board. When the Participant
vests in such Restricted Stock Units, the Participant will be credited with a
number of Restricted Stock Units equal to the number of shares of Common Stock
for which delivery is deferred. Restricted Stock Units may be paid by the
Company by delivery of shares of Common Stock, in cash, or a combination
thereof, as the Board shall in its sole discretion deem appropriate, in
accordance with the timing and manner of payment elected by the Participant on
his or her election form, or if no deferral election is made, as soon as
administratively practicable following the vesting of the Restricted Stock Unit.

 

Each Restricted Stock Unit agreement shall be in such form and shall contain
such terms and conditions as the Board shall deem appropriate. The terms and
conditions of Restricted Stock Unit agreements may change from time to time, and
the terms and conditions of separate Restricted Stock Unit agreements need not
be identical, but each Restricted Stock Unit agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

 

(i) Consideration. A Restricted Stock Unit may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit.
The Board shall have the discretion to provide that the Participant pay for such
Restricted Stock Unit with cash or other consideration permissible by law.

 

(ii) Vesting. Restricted Stock Units shall vest in accordance with a vesting
schedule to be determined by the Board or its delegatee and set forth in the
Participant’s Restricted Stock Bonus agreement.

 

(iii) Termination of Participant’s Continuous Service. The unvested portion of
the Restricted Stock Unit award shall expire immediately upon the termination of
Participant’s Continuous Service.

 

(iv) Transferability. Rights to acquire the value of shares of Common Stock
under the Restricted Stock Unit agreement shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
Restricted Stock Unit agreement, as the Board shall determine in its discretion,
so long as any Common Stock awarded under the Restricted Stock Unit agreement
remains subject to the terms of the Restricted Stock Unit agreement.
Notwithstanding anything herein or in any Restricted Stock Unit agreement to the
contrary, transfers of rights to acquire the value of shares of Common Stock
pursuant to Restricted Stock Purchase Rights for consideration are not
permitted.

 

7.6 Performance Share Bonuses. Each Performance Share Bonus agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. Performance Share Bonuses shall be paid by

 

C-14



--------------------------------------------------------------------------------

the Company in shares of the Common Stock of the Company. The terms and
conditions of Performance Share Bonus agreements may change from time to time,
and the terms and conditions of separate Performance Share Bonus agreements need
not be identical, but each Performance Share Bonus agreement shall include
(through incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

(i) Consideration. A Performance Share Bonus may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit.
In the event that a Performance Share Bonus is granted to a new Employee or
Consultant who has not performed prior services for the Company, the Performance
Share Bonus will not be awarded until the Board determines that such person has
rendered services to the Company for a sufficient period of time to ensure
proper issuance of the shares in compliance with the General Corporation Law of
the State of Delaware.

 

(ii) Vesting. Vesting shall be based on the achievement of certain performance
criteria, whether financial, transactional or otherwise, as determined by the
Board. Vesting shall be subject to the Performance Share Bonus agreement.
Generally, a Performance Share Bonus shall not fully vest in less than one
(1) year. Notwithstanding the foregoing, the vesting of a Performance Share
Bonus may be accelerated upon the achievement of performance criteria as
determined by the Board or its delegatee. Upon failure to meet performance
criteria, shares of Common Stock awarded under the Performance Share Bonus
agreement shall be subject to a share reacquisition right in favor of the
Company in accordance with a vesting schedule to be determined by the Board.

 

(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company shall reacquire any or
all of the shares of Common Stock held by the Participant that have not vested
as of the date of termination under the terms of the Performance Share Bonus
agreement.

 

(iv) Transferability. Rights to acquire shares of Common Stock under the
Performance Share Bonus agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Performance Share Bonus
agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded under the Performance Share Bonus agreement remains subject to the
terms of the Performance Share Bonus agreement. Notwithstanding anything herein
or in any Performance Share Bonus agreement to the contrary, transfers of rights
to acquire shares of Common Stock pursuant to Performance Share Bonuses for
consideration are not permitted.

 

7.7 Performance Share Units. The following terms and conditions shall govern the
grant and redeemability of Performance Share Units:

 

A Performance Share Unit is the right to receive the value of one (1) share of
the Company’s Common Stock at the time the Performance Share Unit vests. The
holder of a Performance Share Unit shall not have a right to dividend
equivalents. To the extent permitted by the Board in the terms of his or her
Performance Share Unit agreement, a Participant may elect to defer receipt of
the value of shares of Common Stock otherwise deliverable upon the vesting of an
award of performance shares. An election to defer such delivery shall be
irrevocable and shall be made in writing on a form acceptable to the Company.
The election form shall be filed prior to the vesting date of such performance
shares in a manner determined by the Board. When the Participant vests in such
performance shares, the Participant will be credited with a number of
Performance Share Units equal to the number of shares of Common Stock for which
delivery is deferred. Performance Share Units may be paid by the Company by
delivery of shares of Common Stock, in cash, or a combination thereof, as the
Board shall in its sole discretion deem appropriate, in accordance with the
timing and manner of payment elected by the Participant on his or her election
form, or if no deferral election is made, as soon as administratively
practicable following the vesting of the Performance Share Unit.

 

C-15



--------------------------------------------------------------------------------

Each Performance Share Unit agreement shall be in such form and shall contain
such terms and conditions as the Board shall deem appropriate. The terms and
conditions of Performance Share Unit agreements may change from time to time,
and the terms and conditions of separate Performance Share Unit agreements need
not be identical, but each Performance Share Unit agreement shall include
(through incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

(i) Consideration. A Performance Share Unit may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit.
The Board shall have the discretion to provide that the Participant pay for such
Performance Share Unit with cash or other consideration permissible by law.

 

(ii) Vesting. Vesting shall be based on the achievement of certain performance
criteria, whether financial, transactional or otherwise, as determined by the
Board. Vesting shall be subject to the Performance Share Unit agreement.
Generally, a Performance Share Unit may not fully vest in less than one
(1) year. Notwithstanding the foregoing, the vesting of a Performance Share Unit
may be accelerated upon achievement of performance criteria as determined by the
Board or its delegatee.

 

(iii) Termination of Participant’s Continuous Service. The unvested portion of
any Performance Share Unit shall expire immediately upon the termination of
Participant’s Continuous Service.

 

(iv) Transferability. Rights to acquire the value of shares of Common Stock
under the Performance Share Unit agreement shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
Performance Share Unit agreement, as the Board shall determine in its
discretion, so long as Common Stock awarded under the Performance Share Unit
agreement remains subject to the terms of the Performance Share Unit agreement.
Notwithstanding anything herein or in any Performance Share Unit agreement to
the contrary, transfers of rights to acquire the value of shares of Common Stock
pursuant to Performance Share Units for consideration are not permitted.

 

8. Performance-Based Awards to Covered Employees.

 

(i) Performance-Based Awards. Any Employee or Consultant providing services to
the Company and who is selected by the Board may be granted one or more
Performance-Based Awards in the form of a Performance Share Bonus or Performance
Share Unit payable upon the attainment of Performance Goals that are established
by the Board and relate to one or more of the Performance Criteria, in each case
on a specified date or dates or over any period or periods determined by the
Board. The Board shall define in an objective fashion the manner of calculating
the Performance Criteria it selects to use for any Performance Cycle. Depending
on the Performance Criteria used to establish such Performance Goals, the
Performance Goals may be expressed in terms of overall Company performance or
the performance of a division, business unit, or an individual. The Board, in
its discretion, may adjust or modify the calculation of Performance Goals for
such Performance Cycle in order to prevent the dilution or enlargement of the
rights of an individual (i) in the event of, or in anticipation of, any unusual
or extraordinary corporate item, transaction, event or development, (ii) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or (iii) in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions provided however, that the Board
may not exercise such discretion in a manner that would increase the
Performance-Based Award granted to a Covered Employee. Each Performance-Based
Award shall comply with the provisions set forth below.

 

(ii) Grant of Performance-Based Awards. With respect to each Performance-Based
Award granted to a Covered Employee, the Board or the Committee shall select,
within the first 90 days of a Performance Cycle (or, if shorter, within the
maximum period allowed under Section 162(m) of the Code) the Performance
Criteria for such

 

C-16



--------------------------------------------------------------------------------

grant, and the Performance Goals with respect to each Performance Criterion
(including a threshold level of performance below which no amount will become
payable with respect to such Award). Each Performance-Based Award will specify
the amount payable, or the formula for determining the amount payable, upon
achievement of the various applicable performance targets. The Performance
Criteria established by the Board may be (but need not be) different for each
Performance Cycle and different Performance Goals may be applicable to
Performance-Based Awards to different Covered Employees.

 

(iii) Payment of Performance-Based Awards. Following the completion of a
Performance Cycle, the Board shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle. The
Board shall then determine the actual size of each Covered Employee’s
Performance-Based Award, and, in doing so, may reduce or eliminate the amount of
the Performance-Based Award for a Covered Employee if, in its sole judgment,
such reduction or elimination is appropriate.

 

(iv) Maximum Award Payable. The maximum Performance-Based Award payable to any
one Covered Employee under the Plan for a Performance Cycle is one and a half
million (1,500,000) shares of Common Stock (subject to adjustment as provided in
Section 12 hereof).

 

XIII. COVENANTS OF THE COMPANY

 

8.1 Availability of Shares. During the term of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.

 

8.2 Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise, redemption or satisfaction of the Stock Awards; provided,
however, that this undertaking shall not require the Company to register under
the Securities Act the Plan or any Stock Award or any Common Stock issued or
issuable pursuant to any such Stock Award. If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority which counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell Common Stock related to such Stock
Awards unless and until such authority is obtained.

 

IX. USE OF PROCEEDS FROM STOCK

 

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

X. CANCELLATION AND RE-GRANT OF OPTIONS

 

10.1 Subject to Section 10.2, the Board shall have the authority to effect, at
any time and from time to time, (i) the repricing of any outstanding Options,
Stock Appreciation Rights and/or Restricted Stock Purchase Rights under the Plan
and/or (ii) with the consent of the affected Participants, the cancellation of
any outstanding Options, Stock Appreciation Rights and/or Restricted Stock
Purchase Rights under the Plan and the grant in substitution therefor of new
Options, Stock Appreciation Rights and/or Restricted Stock Purchase Rights under
the Plan covering the same or a different number of shares of Common Stock, but,
in the case of Options or Stock Appreciation Rights, having an exercise price
per share not less than one hundred percent (100%) of the Fair Market Value and,
in the case

 

C-17



--------------------------------------------------------------------------------

of an Incentive Stock Option granted to a Ten Percent Shareholder (as described
in Section 5.2 of the Plan), having an exercise price not less than one hundred
ten percent (110%) of the Fair Market Value per share of Common Stock on the new
grant date. Notwithstanding the foregoing, the Board may grant an Option or a
Stock Appreciation Right with an exercise price lower than that set forth above
if such Option or Stock Appreciation Right is granted as part of a transaction
to which Section 424(a) of the Code applies.

 

10.2 Prior to the implementation of any such repricing or cancellation of one or
more outstanding Options, Stock Appreciation Rights and/or Restricted Stock
Purchase Rights as described in Section 10.1, the Board shall obtain the
approval of the shareholders of the Company.

 

10.3 Shares subject to an Option or a Stock Appreciation Right cancelled under
this Section 10 shall continue to be counted against the maximum award of
Options and/or Stock Appreciation Rights permitted to be granted pursuant to
Section 5.3 of the Plan. The repricing of an Option or a Stock Appreciation
Right under this Section 10, resulting in a reduction of the exercise price,
shall be deemed to be a cancellation of the original Option or Stock
Appreciation Right and the grant of a substitute Option or Stock Appreciation
Right; in the event of such repricing, both the original and the substituted
Options and/or Stock Appreciation Rights shall be counted against the maximum
awards of Options and/or Stock Appreciation Rights permitted to be granted
pursuant to Section 5.3 of the Plan. The provisions of this Section 10.3 shall
be applicable only to the extent required by Section 162(m) of the Code.

 

XI. MISCELLANEOUS

 

11.1 Acceleration of Exercisability and Vesting. The Board (or Committee, if so
authorized by the Board) shall have the power to accelerate exercisability
and/or vesting of any Stock Award granted pursuant to the Plan upon a Change in
Control or upon the death, Disability or termination of Continuous Service of
the Participant. In furtherance of such power, the Board or Committee may
accelerate the time at which a Stock Award may first be exercised or the time
during which a Stock Award or any part thereof will vest in accordance with the
Plan, notwithstanding any provisions in the Stock Award Agreement to the
contrary.

 

11.2 Shareholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to a Stock Award except to the extent that the Company has issued
the shares of Common Stock relating to such Stock Award.

 

11.3 No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, or (ii) the service
of a Consultant pursuant to the terms of such Consultant’s agreement with the
Company or an Affiliate.

 

11.4 Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds One Hundred Thousand dollars ($100,000), or such other
limit as may be set by law, the Options or portions thereof which exceed such
limit (according to the order in which they were granted) shall be treated as
Nonstatutory Stock Options.

 

C-18



--------------------------------------------------------------------------------

11.5 Investment Assurances. The Company may require a Participant, as a
condition of exercising or redeeming a Stock Award or acquiring Common Stock
under any Stock Award, (i) to give written assurances satisfactory to the
Company as to the Participant’s knowledge and experience in financial and
business matters and/or to employ a purchaser representative reasonably
satisfactory to the Company who is knowledgeable and experienced in financial
and business matters and that he or she is capable of evaluating, alone or
together with the purchaser representative, the merits and risks of acquiring
the Common Stock; (ii) to give written assurances satisfactory to the Company
stating that the Participant is acquiring Common Stock subject to the Stock
Award for the Participant’s own account and not with any present intention of
selling or otherwise distributing the Common Stock; and (iii) to give such other
written assurances as the Company may determine are reasonable in order to
comply with applicable law. The foregoing requirements, and any assurances given
pursuant to such requirements, shall be inoperative if (1) the issuance of the
shares of Common Stock under the Stock Award has been registered under a then
currently effective registration statement under the Securities Act or (2) as to
any particular requirement, a determination is made by counsel for the Company
that such requirement need not be met in the circumstances under the then
applicable securities laws, and in either case otherwise complies with
applicable law. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable laws, including, but
not limited to, legends restricting the transfer of the Common Stock.

 

11.6 Withholding Obligations. To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state, local, or
foreign tax withholding obligation relating to the exercise or redemption of a
Stock Award or the acquisition, vesting, distribution, or transfer of Common
Stock under a Stock Award by any of the following means (in addition to the
Company’s right to withhold from any compensation or other amounts payable to
the Participant by the Company) or by a combination of such means: (i) tendering
a cash payment; (ii) authorizing the Company to withhold shares of Common Stock
from the shares of Common Stock otherwise issuable to the Participant, provided,
however, that no shares of Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law; or (iii) delivering to the
Company owned and unnumbered shares of Common Stock.

 

11.7 Section 409A. Notwithstanding anything in the Plan to the contrary, it is
the intent of the Company that all Stock Awards granted under this Plan shall
not cause an imposition of the additional taxes provided for in
Section 409A(a)(1)(B) of the Code; furthermore, it is the intent of the Company
that the Plan shall be administered so that the additional taxes provided for in
Section 409A(a)(1)(B) of the Code are not imposed. In the event that the Company
determines in good faith that any provision of this Plan does not comply with
Section 409A of the Code, the Company may amend this Plan to the minimum extent
necessary to cause the Plan to comply.

 

XII. ADJUSTMENTS UPON CHANGES IN STOCK

 

12.1 Capitalization Adjustments. If any change is made in the Common Stock
subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, spinoff, dividend in property
other than cash, stock split, liquidating dividend, extraordinary dividends or
distributions, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Board or, if applicable, the Committee, shall make appropriate and
proportionate adjustments to the class(es) and maximum number of securities
subject to the Plan pursuant to Section 4.1 above, the maximum number of
securities that can be made subject to an award granted to any individual
pursuant to Section 5.3 above, the maximum number

 

C-19



--------------------------------------------------------------------------------

of securities that can be made subject to an award granted to any Covered
Employee pursuant to Section 8(iv) above and the class(es) and number of
securities or other property and price per share of the securities or other
property subject to outstanding Stock Awards. The Board, or the Committee, if
applicable, shall make such adjustments in its sole discretion, and its
determination shall be final, binding and conclusive. (The conversion of any
convertible securities of the Company shall not be treated as a transaction
“without receipt of consideration” by the Company.)

 

12.2 Adjustments Upon a Change in Control.

 

(i) In the event of a Change in Control as defined in Section 2.4(i) through
2.4(iv), such as an asset sale, merger, or change in Board composition, then the
Board or the board of directors of any surviving entity or acquiring entity may
provide or require that the surviving or acquiring entity shall: (1) assume or
continue all or any part of the Stock Awards outstanding under the Plan or
(2) substitute substantially equivalent stock awards (including an award to
acquire substantially the same consideration paid to the shareholders in the
transaction by which the Change in Control occurs) for those outstanding under
the Plan. In the event any surviving entity or acquiring entity refuses to
assume or continue such Stock Awards or to substitute similar stock awards for
those outstanding under the Plan, then with respect to Stock Awards held by
Participants whose Continuous Service has not terminated, the Board in its sole
discretion and without liability to any person may: (1) provide for the payment
of a cash amount in exchange for the cancellation of a Stock Award equal to the
product of (x) the excess, if any, of the Fair Market Value per share of Common
Stock at such time over the exercise or redemption price, if any, times (y) the
total number of shares then subject to such Stock Award; (2) continue the Stock
Awards; or (3) notify Participants holding an Option, Stock Appreciation Right,
Phantom Stock Unit, Restricted Stock Unit or Performance Share Unit that they
must exercise or redeem any portion of such Stock Award (including, at the
discretion of the Board, any unvested portion of such Stock Award) at or prior
to the closing of the transaction by which the Change in Control occurs and that
the Stock Awards shall terminate if not so exercised or redeemed at or prior to
the closing of the transaction by which the Change in Control occurs. With
respect to any other Stock Awards outstanding under the Plan, such Stock Awards
shall terminate if not exercised or redeemed prior to the closing of the
transaction by which the Change in Control occurs. The Board shall not be
obligated to treat all Stock Awards, even those that are of the same type, in
the same manner.

 

(ii) In the event of a Change in Control as defined in Section 2.4(v), such as a
dissolution of the Company, all outstanding Stock Awards shall terminate
immediately prior to such event.

 

XIII. AMENDMENT OF THE PLAN AND STOCK AWARDS

 

13.1 Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section 12 of the Plan relating to
adjustments upon changes in Common Stock, no amendment shall be effective unless
approved by the shareholders of the Company to the extent shareholder approval
is necessary to satisfy the requirements of Section 422 of the Code, any New
York Stock Exchange, Nasdaq or other securities exchange listing requirements,
or other applicable law or regulation.

 

13.2 Shareholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for shareholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.

 

13.3 Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or

 

C-20



--------------------------------------------------------------------------------

to be provided under the provisions of the Code and the regulations promulgated
thereunder relating to Incentive Stock Options and/or to bring the Plan and/or
Incentive Stock Options granted under it into compliance therewith.

 

13.4 No Material Impairment of Rights. Rights under any Stock Award granted
before amendment of the Plan shall not be materially impaired by any amendment
of the Plan unless (i) the Company requests the consent of the Participant and
(ii) the Participant consents in writing.

 

13.5 Amendment of Stock Awards. The Board at any time, and from time to time,
may amend the terms of any one or more Stock Awards subject to and consistent
with the terms of the Plan, including Sections 13.1 and 13.2; provided, however,
that the rights of the Participant under any Stock Award shall not be materially
impaired by any such amendment unless (i) the Company requests the consent of
the Participant and (ii) the Participant consents in writing.

 

XIV. TERMINATION OR SUSPENSION OF THE PLAN

 

14.1 Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth
(10th) anniversary of the date that the Plan is most recently adopted. No Stock
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated.

 

14.2 No Material Impairment of Rights. Suspension or termination of the Plan
shall not materially impair rights and obligations under any Stock Award granted
while the Plan is in effect except with the written consent of the Participant.

 

XV. EFFECTIVE DATE OF PLAN

 

The Plan shall become effective immediately following its approval by the
shareholders of the Company, which approval shall be within twelve (12) months
before or after the date the Plan is adopted by the Board (the “Effective
Date”). No Stock Awards may be granted under the Plan prior to the time that the
shareholders have approved the Plan.

 

XVI. CHOICE OF LAW

 

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

C-21